Exhibit 10.12

BENEFITS AGREEMENT
 
This Benefits Agreement (the “Agreement”) is entered into by and between Spherix
Incorporated, a Delaware corporation (the “Company”), and Katherine M. Brailer,
an individual (the “Employee”), effective as of the 3rd day of December, 2012
(“Effective Date”).
 
WHEREAS, the Company and the Employee entered into a Separation Agreement dated
as of December 3, 2012 in order to effectuate certain agreements regarding
separation and benefit payments to the Employee pursuant to employment
agreements, company policy and approvals of the Board of Directors (the
“Authorizations”); and
 
WHEREAS, the Employee does not qualify for COBRA benefits intended for the
benefit of the Employee under the Authorizations, and therefore the Company is
not obligated to make any payment to the Employee’s medical insurers and his/her
health plan would terminate upon the departure of the Employee, and therefore
the Company desires to provide, in lieu of its agreement to pay COBRA, direct
payment for health benefits (COBRA or otherwise) for the benefit of the Employee
as set forth herein and the Employee agrees that such payments will satisfy all
of Company’s obligations for COBRA or otherwise, and supersedes all prior or
contemporaneous agreements for COBRA;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Employee agree as follows:
 
1.  
The Employee acknowledges that the Employee is not eligible for COBRA.

 
2.  
The Company agrees it shall use its best efforts to reinstate its group medical
plan so that  the Employee may become eligible for COBRA commencing December 1,
2012 and continuing to February 28, 2013, at Company’s sole cost and expense
(the “COBRA Period”).

 
3.  
The Company shall pay the Employee’s COBRA premium during the COBRA period
directly on Employee’s behalf.

 
4.  
Following conclusion of the COBRA Period, Company shall not be obligated to
continue any medical or similar benefit plans and COBRA coverage for the
Employee shall terminate.

 
5.  
The Employee agrees that if the Employee elects to participate in a group health
plan provided by Chromadex Corporation, he/she shall notify the Company in
writing not less than 30 days prior to the end of the COBRA Period, including
the amount of single or family payment required by the Employee for such
benefits.

 
6.  
The Company shall pay to Chromadex Corporation prior to the due date therefore,
the amount of the Employee’s portion of the Chromadex Corporation premium due to
assure coverage through November 30, 2013 (subject to Employee’s continuing
eligibility therefore). Such amount shall not exceed the monthly COBRA cost to
the Company during the COBRA Period.

 
 
7.  
Except as expressly provided herein, all of the terms and provisions in the
Separation Agreement are and shall remain in full force and effect, on the terms
and subject to the conditions set forth therein. Notwithstanding anything herein
or in the Separation Agreement to the contrary, the Company shall not pay the
Employee any amount constituting a COBRA payment and this Agreement supersedes
any contrary provisions of the Separation Agreement.  This Agreement does not
constitute, directly or by implication, an amendment or waiver of any provision
of the Separation Agreement, or any other right, remedy, power or privilege of
any party to the Separation Agreement, except as expressly set forth herein. The
headings of the sections of this Agreement are inserted for convenience only and
shall not be deemed to constitute a part hereof. This Agreement shall be
governed by and construed and interpreted in accordance with the internal laws
of the State of Delaware irrespective of the choice of laws principles of the
State of Delaware, including all matters of validity, construction, effect,
enforceability, performance and remedies. The parties may execute this Amendment
in one or more counterparts, and each fully executed counterpart shall be deemed
an original.

 
 
-1-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
parties hereto effective as of the date first above written.


EMPLOYEE
   
  
SPHERIX INCORPORATED
  
                 
  
By:
  
 
  
 
Katherine M. Brailer
   
     Robert L. Clayton
       
  
 
  
Chief Financial Officer
   

 